     Case 3:18-cv-00840-GPC-BGS Document 280-1 Filed 08/21/20 PageID.7004 Page 1 of 23



1       Sergenian Ashby LLP
        David A. Sergenian (SBN 230174)
2
        david@sergenianashby.com
3       1055 West Seventh Street, 33rd Floor
        Los Angeles, California 90017
4
        Tel. (323) 318-7771
5
         Attorneys for Third-Party Defendant
6
         Tauler Smith LLP
7

8
                          THE UNITED STATES DISTRICT COURT
9
                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10

11
         In re Outlaw Laboratory, LP               Case No. 3:18–cv–840–GPC–BGS
12
         Litigation                                consolidated with 3:18–cv–1882–
13                                                 GPC–BGS
14
                                                   Reply Separate Statement of
15                                                 Undisputed Facts in Support of
                                                   Third-Party Defendant Tauler
16
                                                   Smith LLP’s Motion for
17                                                 Summary Judgment, or in the
                                                   Alternative, Summary
18
                                                   Adjudication
19
                                                   Date:     September 11, 2020
20

21                                                 Time:     1:30 p.m.
22
                                                   Hon. Gonzalo P. Curiel
23
                                                   Courtroom 2D
24

25

26

27

28
     Case 3:18-cv-00840-GPC-BGS Document 280-1 Filed 08/21/20 PageID.7005 Page 2 of 23



1              For the Court’s convenience, Third-Party Defendant Tauler Smith LLP
2        (“TSLLP”) hereby submits the following Reply Separate Statement of Undis-
3        puted Facts. Set forth below for each Undisputed Fact (“UF”) which is dis-
4        puted by Counterclaimant Roma Mikha, Inc., Third Party Plaintiffs NMRM,
5        Inc. and Skyline Market, Inc.’s (“Stores”): (1) TSLLP’s Undisputed Facts and
6        Supporting Evidence; (2) the Stores’ Opposition; and (3) TSLLP’s reply.
7

8       Undisputed Facts and Supporting                               Opposition
                   Evidence
9
        4. In the ordinary course of its        Disputed.
10
        practice, TSLLP was engaged to          • Wear Decl. ¶ 2 [157] (Outlaw’s
11      represent Outlaw Laboratory, LP            founders encountered Tauler
        (“Outlaw Labs”), a manufacturer and        Smith after it sent a similar de-
12
        retailer of nutritional supplements, in    mand letter to one of their other
13      November of 2017 regarding legal           businesses);
        disputes concerning competing male      • Id. Ex. C [186] (Tauler Smith
14
        sexual enhancement dietary
                                                   purporting to bill for the engage-
15      supplements sold through a network
                                                   ment going back to July 2017);
        of distributors in convenience stores
16
        (the “Competing Products”). Outlaw      • Id. ¶¶ 4-5 [157-58] (the “legal
        Labs is understood by TSLLP to be a        disputes” asserted by Outlaw
17
        successor-in-interest to JST               were a theory inherited from
18
        Distribution, another client of TSLLP.     Tauler Smith’s representation of
19      Tauler Decl. ¶ 5.                          JST Distribution and a funding
                                                   agreement with the Pulaski Law
20                                                 Firm).
21

22
                                              UF 4 Reply
23

24      It is undisputed that Outlaw Labs is a successor-in-interest to JST Distribu-
        tion.
25

26      The Stores do not dispute that TSLLP was engaged to represent Outlaw Labs
        in the ordinary course of its practice.
27

28
                                                    –1–
         Reply Separate Statement of Undisputed Facts ISO             Case No. 3:18–cv–840–GPC–BGS
         Tauler Smith’s Motion for Summary Judgment         Consolidated with 3:18–cv–1882–GPC–BGS
     Case 3:18-cv-00840-GPC-BGS Document 280-1 Filed 08/21/20 PageID.7006 Page 3 of 23



1       The Stores assert that TSLLP represented Outlaw Labs earlier than Novem-
        ber 2017 by pointing to an email from TSLLP to Outlaw Labs in which TSLLP
2
        sought compensation for work done beginning in July 2017. This assertion is
3       misleading and requires context. TSLLP was first engaged by Outlaw Labs
        in November 2017. (Tauler Reply Decl., Ex. 30.) Prior to November 2017,
4
        TSLLP represented JST Distribution. TSLLP’s engagement with JST Distri-
5       bution was converted to a contingency representation in July 2017. (Tauler
        Reply Decl., Ex. 31.) TSLLP sent the email attached as Exhibit C to Wear’s
6
        declaration after Outlaw Labs terminated TSLLP. (Ex. C to Wear Decl.) Ac-
7       cordingly, TSLLP demanded compensation pursuant to quantum meruit. (Id.)
        Because Outlaw Labs was the successor-in-interest to JST Distribution,
8
        TSLLP was demanding quantum meruit compensation from Wear and Lynch
9       for work done representing JST Distribution (from July 2017 until November
        2017) and Outlaw (beginning in November 2017). Accordingly, time entries
10
        prior to November 2017 that were sent to Lynch and Wear were for time
11      worked for JST Distribution and do not contradict the undisputed fact that
        TSLLP began working for Outlaw Labs in November 2017.
12

13      With respect to the assertion that Outlaw Labs “inherited” legal theories from
        JST, it should not be surprising that a law firm would assert similar legal
14
        theories on behalf of different clients.
15

16      12. The sale of these illicit products          Immaterial; disputed. Second arti-
        also led to many reported deaths and            cle in Tauler Ex. 4 reads “While no
17
        frequent warnings from the FDA,                 deaths have been reported . . . .”
18      which failed to abate the sale of the           (ECF No. 260-7 at 4).
        illicit products. ECF No. 80-10; Tauler
19
        Decl. ¶ 16; Ex. 4, Articles on
20      harmfulness of illicit products.
21
                                              UF 12 Reply
22

23      The Stores do not dispute that the FDA issued warnings on the illicit products.
24      The Stores ignore the evidence cited by TSLLP that states that unlabeled pre-
25      scription drugs have been implicated in the death of a consumer. (Tauler Decl.
        ¶ 16, Ex. 4 at p. 73 of 84.)
26

27

28
                                                    –2–
         Reply Separate Statement of Undisputed Facts ISO             Case No. 3:18–cv–840–GPC–BGS
         Tauler Smith’s Motion for Summary Judgment         Consolidated with 3:18–cv–1882–GPC–BGS
     Case 3:18-cv-00840-GPC-BGS Document 280-1 Filed 08/21/20 PageID.7007 Page 4 of 23



1       14. Outlaw Labs informed TSLLP                  Immaterial; disputed.
        that it believed it was losing sales and        Cited evidence does not say that
2
        revenues as a result, and that is why           Outlaw hired TSLLP because “it be-
3       it hired TSLLP to pursue legal action           lieved it was losing sales and reve-
        against stores and distributors                 nues” Tauler Smith identified a
4
        advertising and offering for sale the           number of distributors when it at-
5       competing drugs. Stores are the point           tended the ASD trade show in Las
        of sale of the illicit products and—            Vegas in August 2017. (Decl. of Jo-
6
        because of the very illegality of the
                                                        seph Valerio ¶ __ [sic]; Wear Decl.
7       products—information regarding the
                                                        Ex. C (Robert Tauler time entry for
        importers and distributors is not
8
        readily available to legitimate                 August 2, 2017).)
9       competitors such as Outlaw Labs.
        Tauler Decl. ¶¶ 18, 19.
10

11
                                              UF 14 Reply
12
        Outlaw Labs’ purported lack of standing (due to alleged lack of harm) was
13
        raised by the Stores as a basis for the allegation that Outlaw Labs’ demand
14      letters to stores were fraudulent. (SACC (ECF No. 114) ¶ 43.) The evidence
        offered by TSLLP shows that Outlaw Labs hired TSLLP to pursue claims
15
        against stores for sales of competing products, and TSLLP researched the ef-
16      fect of these products on the marketplace. This testimony is undisputed.
17
        Although Valerio’s testimony is false, and inadmissible (see concurrently-filed
18      Objection and Request to Strike Valerio Declaration) even if it were consid-
        ered, it demonstrates that Gaw Poe LLP is seeking to obtain (and believes it
19
        has obtained) TSLLP’s work product from Valerio. In any event, as discussed
20      in reply to UF 4 above, an August 2, 2017 time entry by TSLLP is not incon-
        sistent with the undisputed fact that JST’s arrangement became a contingency
21
        fee agreement in July 2018, and that Outlaw Labs assumed the obligations of
22      JST starting from this date. (Ex. 31 to Tauler Reply Decl.) It is also undisputed
        that Outlaw first hired TSLLP in November 2017. (Ex. 30 to Tauler Reply
23
        Decl.) Furthermore, to the extent the Stores are asserting that the August 2,
24      2017 time entry shows that TSLLP decided which stores would be sued, that
        is contradicted by Wear’s declaration, Paragraph 4, in which he admits that
25
        JST Distribution, not TSLLP, selected stores to pursue.
26

27      15. TSLLP’s client Outlaw Labs (not             Immaterial; disputed.
        the firm) took on the task of
28
                                                    –3–
         Reply Separate Statement of Undisputed Facts ISO             Case No. 3:18–cv–840–GPC–BGS
         Tauler Smith’s Motion for Summary Judgment         Consolidated with 3:18–cv–1882–GPC–BGS
     Case 3:18-cv-00840-GPC-BGS Document 280-1 Filed 08/21/20 PageID.7008 Page 5 of 23



1       identifying stores that sold products           Target stores were identified by JST
        identified by the FDA as tainted.               Distribution. (Wear Decl. ¶ 4 [157-
2
        Tauler Decl. ¶ 20; Sergenian Decl.              58].)
3       ¶¶ 8, 9, Ex. 13, Outlaw’s Supp.
        Responses to Interrogatories,
4
        Interrog. No. 6, March 20, 2020.
5

6                                             UF 15 Reply
7
        The Stores’ cited evidence does not dispute that TSLLP was not the entity that
8       identified stores to pursue. To the contrary, Wear’s declaration proves conclu-
        sively that TSLLP did not identify stores to pursue. (See Wear Decl. ¶ 4 (JST
9
        Distribution handled investigation of claims).)
10

11      16. TSLLP’s client Outlaw Labs (not             Immaterial; disputed.
        the firm) conducted its own                     Target stores were identified by JST
12      investigation of those stores, hired            Distribution. (Wear Decl. ¶ 4 [157-
13      their own investigators, and compiled           58].)
        and produced evidence of the illicit
14      sale of products. Tauler Decl. ¶ 21;
15      Sergenian Decl. ¶¶ 8, 9, Ex. 13,
        Outlaw’s Supp. Responses to
16      Interrogatories, Interrog. No. 6,
17      March 20, 2020.
18
                                              UF 16 Reply
19

20      The Stores do not dispute that TSLLP did not hire investigators or compile or
        produce evidence of illicit sales by stores.
21

22      The Stores’ cited evidence does not dispute that TSLLP was not the entity that
        identified stores to pursue. To the contrary, Wear’s declaration proves conclu-
23      sively that TSLLP did not identify stores to pursue. (See Wear Decl. ¶ 4 (JST
24      Distribution handled investigation of claims).)
25
        17. Outlaw Labs gathered evidence               Immaterial; disputed.
26      regarding the sale of the competing             Target stores were identified by JST
27      products. Attorneys at TSLLP verified           Distribution. (Wear Decl. ¶ 4 [157-
        the information provided by Outlaw              58].)
28
                                                    –4–
         Reply Separate Statement of Undisputed Facts ISO             Case No. 3:18–cv–840–GPC–BGS
         Tauler Smith’s Motion for Summary Judgment         Consolidated with 3:18–cv–1882–GPC–BGS
     Case 3:18-cv-00840-GPC-BGS Document 280-1 Filed 08/21/20 PageID.7009 Page 6 of 23



1       Labs, including confirming that the
        infringing products identified in each
2
        photo corresponded to FDA notices,
3       identifying the specific infringing
        products in each separate letter, and
4
        attaching the corresponding FDA
5       notices as an exhibit to the letter. As
        an additional measure of due
6
        diligence, TSLLP also confirmed that
7       the photos taken corresponded to the
        GPS coordinates of each respective
8
        store. Tauler Decl. ¶ 13.
9

10                                            UF 17 Reply
11
        The Stores’ cited evidence does not dispute that TSLLP was not the entity that
12      gathered evidence. To the contrary, Wear’s declaration proves conclusively
        that TSLLP did not identify gather evidence. (See Wear Decl. ¶ 4 (JST Distri-
13
        bution handled investigation of claims); see also Lynch Decl. (ECF No. 272-18)
14      ¶ 8 (“We relied on our attorneys to make the right decisions about who to sue
        based on the evidence we provided.”) (emphasis added).)
15

16      19. TSLLP had no role in developing             Undisputed that Tauler Smith did
17      or creating the TriSteel Products and           not develop or create TriSteel;
        did not direct Outlaw Labs to create
18      its TriSteel Products, which were first         Objection to first sale date. Per-
19      sold on October 1, 2016 by Outlaw               sonal knowledge (Tauler Decl. ¶ 22);
        Labs, long before TSLLP was engaged
20      in November 2017. Tauler Decl. ¶ 22;            Unverified interrogatory responses.
21      Sergenian Decl. ¶¶ 4, 5, Ex. 3,
        Outlaw’s Responses to Interrogatories           Disputed Tauler Smith engagement
22      of Eashou, Inc., Interrog. No. 6,               date. Wear Decl. Ex. C (Tauler Smith
23      January 31, 2019.                               invoicing Outlaw for work beginning
                                                        July 2017 [186])
24

25

26
                                              UF 19 Reply
27

28
                                                    –5–
         Reply Separate Statement of Undisputed Facts ISO             Case No. 3:18–cv–840–GPC–BGS
         Tauler Smith’s Motion for Summary Judgment         Consolidated with 3:18–cv–1882–GPC–BGS
     Case 3:18-cv-00840-GPC-BGS Document 280-1 Filed 08/21/20 PageID.7010 Page 7 of 23



1       As stated above in reply to UF 4, the fact that TSLLP worked for JST Distri-
        bution in July 2017 does not contradict the fact that TSLLP did not work for
2
        Outlaw Labs until November 2017.
3
        The Stores—who, as evidenced by the declarations of Wear and Lynch, have
4
        the full cooperation of Outlaw Labs in opposing this motion—do not dispute
5       that Outlaw sold TriSteel in 2016. Wear and Lynch have attested that TriSteel
        had in fact been sold prior to demand letters being sent and the complaints
6
        being filed. (Reply Tauler Decl., Ex. 32.)
7

8       20. Given that RICO claims had been             Disputed that government filed
        successfully prosecuted by the                  RICO claims for sales of subject
9
        government for the sale of the subject          products.
10      products since at least 2013, TSLLP             Personal knowledge (Tauler Decl. ¶
        stated in its initial demand letters,           23)
11
        sent from November 2017 through                 None of the prosecution papers in
12      April 2018, that the stores could be            Tauler Ex. 3 (ECF No. 260-6) refer-
        liable for civil RICO for their sale of         ences RICO. The unauthorized sale
13
        the subject products. Tauler Decl.
                                                        of a prescription drug is not among
14      ¶¶ 23, 42, Ex. 3, Criminal
                                                        the exclusive list of RICO predicate
        Prosecutions; ECF No. 114, SACC, at
15
        14.                                             acts found at 18 U.S.C. § 1961(1).
16

17
                                              UF 20 Reply
18
        The Stores’ statement that the prosecution papers in Exhibit 3 to the Tauler
19
        declaration do not reference RICO is irrelevant. It is also false. Exhibit 3 to
20      the Tauler declaration contains multiple prosecutions of illegal sales of mis-
        branded drugs. (RJN Ex. 16–29 (ECF No. 260-20 through 260-34.) The fact
21
        that sale of prescription drugs is not specified in the RICO statute does not
22      preclude suing and prevailing on RICO claims based on the sale of off-label
        drugs. See In re Neurontin Mktg. & Sales Practices Litig., 712 F.3d 51, 53 (1st
23
        Cir. 2013) (reversing order granting summary judgment on claims of RICO
24      based on sale of off-label prescription drugs); In Kaiser Foundation Health
        Plan, Inc. v. Pfizer, Inc., 712 F.3d 21, 2013 WL 1320408 (1st Cir.2013) (affirm-
25
        ing court and jury verdict under section 1962 of the Racketeer Influenced and
26      Corrupt Organizations Act (RICO), 18 U.S.C. §§ 1961–68 for fraudulent mar-
        keting of off-label uses of drug).
27

28
                                                    –6–
         Reply Separate Statement of Undisputed Facts ISO             Case No. 3:18–cv–840–GPC–BGS
         Tauler Smith’s Motion for Summary Judgment         Consolidated with 3:18–cv–1882–GPC–BGS
     Case 3:18-cv-00840-GPC-BGS Document 280-1 Filed 08/21/20 PageID.7011 Page 8 of 23



1       22. In April of 2018, TSLLP no longer           Disputed. Demand letters sent af-
        included RICO in its demand letters             ter April 2018 continued to threaten
2
        since the remedies for violations of            “triple damages” and attorneys’ fees
3       the Lanham Act were largely                     under 18 U.S.C. § 1964, which is the
        duplicative and since TSLLP believed            RICO statute. (See Poe Decl. Ex. N.)
4
        at that time that RICO claims were
5       more difficult to advance past
        pleading challenges. Tauler Decl.
6
        ¶ 25.
7

8                                             UF 21 Reply
9
        The letter sent by TSLLP in 2018 attached as Exhibit N to the Poe declaration
10      does not assert RICO liability. The letter asserts only liability under the Lan-
        ham Act. The letter does contain a typographical error that refers to attorney’s
11
        fees under the RICO statute. However, attorney’s fees are also available the
12      Lanham Act. 15 U.S.C. § 1117(a). From the context of the letter, it is clear that
        liability is asserted solely under the Lanham Act.
13

14
        23. If stores did not settle, TSLLP             Disputed. Mr. Wear and Mr. Lynch
15      filed lawsuits on behalf of Outlaw              attest that it was Tauler Smith who
        Labs on numerous occasions, always              decided who to sue. (Wear Decl. ¶ 11
16
        with the client’s authorization. If the         [159]; Lynch Decl. ¶ 8 [210].)
17      store was located out of state, local
        counsel was found to prosecute the              Immaterial. (Tauler Smith having
18
        lawsuit. TSLLP ceased filing lawsuits           stopped filing lawsuits after being
19      on behalf of Outlaw Labs after being            named a third-party defendant, or
        named as a third-party defendant in             that other firms continued to carry
20
        the present lawsuit, however, Outlaw            on the scheme that it had devised).
21      Labs continued pursuing claims in
        other states. Tauler Decl. ¶ 26.
22

23
                                              UF 23 Reply
24
        Wear’s testimony that Outlaw Labs that “apparently” unspecified attorneys
25
        decided which stores to sue is contradicted by its declaration that JST Distri-
26      bution—not any attorneys, and not TSLLP—identified which stores to sue.
        (Wear Decl. ¶ 4.) This allegation also contradicts Lynch’s suggestion in Para-
27
        graph 8 of his declaration that TSLLP decided which stores to sue. In any
28      event, Lynch admits that the collection of evidence that formed the basis for
                                                    –7–
         Reply Separate Statement of Undisputed Facts ISO             Case No. 3:18–cv–840–GPC–BGS
         Tauler Smith’s Motion for Summary Judgment         Consolidated with 3:18–cv–1882–GPC–BGS
     Case 3:18-cv-00840-GPC-BGS Document 280-1 Filed 08/21/20 PageID.7012 Page 9 of 23



1       deciding which stores to sue was provided by Wear and Lynch. (Lynch Decl.
        ¶ 8 (“We relied on our attorneys to make the right decisions about who to sue
2
        based on the evidence we provided.”).)
3

4       26. TSLLP always kept its clients               Immaterial; Disputed in Part.
        apprised of developments in its cases           Tauler Smith did not provide clients
5
        and no settlement was ever made                 with final counter-signed copies of
6       without the client’s signature and              settlements, nor regular invoices re-
        consent. Tauler Decl. ¶ 29.                     flecting its accounting for the pro-
7
                                                        ject. (Wear Decl. ¶¶ 9-10 [159])
8                                                       Tauler Smith did not promptly alert
9                                                       its clients to the Stores’ counsel’s de-
                                                        mand letter that it cease and desist.
10
                                                        (Id. ¶ 12 [159-60].)
11

12                                            UF 26 Reply
13
        The Stores do not dispute that they signed the settlement agreements on be-
14      half of Outlaw Labs. Accordingly, Outlaw Labs necessarily knew what stores
        it was settling with, and Outlaw Labs, not its attorneys, made the decision to
15
        settle the disputed by signings the settlement agreements.
16
        The Stores have no evidence to dispute the fact that Outlaw kept its clients
17
        apprised of developments in its cases. The Stores point to Gaw Poe LLP’s de-
18      mand letter; however, the Wear declaration does not deny that TSLLP in-
        formed Outlaw Labs of the demand letter from Gaw Poe LLP. To the contrary,
19
        Wear admits that Tauler informed him of the letter. (See Wear Decl. ¶ 12 (“I
20      vaguely remember Tauler bringing up the demand letter during a conference
        call, but I cannot recall any specifics”).
21

22
        27. Outlaw Labs engaged different               Immaterial. Those actions were all
23      law firms to represent it in similar            predicated on the same Tauler
        litigation against convenient stores            Smith demand letter. (Wear Decl. ¶
24
        located in different states. Tauler             6 [158].)
25      Decl. ¶ 31; Sergenian Decl. ¶¶ 7, 9,
        Ex. 13, Outlaw’s Supp. Responses to
26
        Interrogatories, Interrog. No. 5,
27      March 20, 2020.
28
                                                    –8–
         Reply Separate Statement of Undisputed Facts ISO             Case No. 3:18–cv–840–GPC–BGS
         Tauler Smith’s Motion for Summary Judgment         Consolidated with 3:18–cv–1882–GPC–BGS
 Case 3:18-cv-00840-GPC-BGS Document 280-1 Filed 08/21/20 PageID.7013 Page 10 of 23



1                                         UF 27 Reply
2
     The Stores assert that Paragraph 6 of the Wear declaration shows that Outlaw
3    Labs’ engagement of law firms other than TSLLP to pursue claims against
     stores was “predicated on the same Tauler Smith demand letter.” Nothing in
4
     Paragraph 6 of the Wear declaration supports that assertion. Paragraph 6 only
5    states that Outlaw Labs relied on TSLLP with respect to the law and merits
     of the claims. In that respect, Wear affirms that TSLLP was doing nothing
6
     more than what attorneys who receive facts from a client that has engaged the
7    attorney does in the course of providing legal services.
8
     28. TSLLP did not manage any of the            Disputed. As the architect of the
9
     affairs of Outlaw’s other attorneys.           Scheme, Tauler Smith identified
10   TSLLP would in some instances share            firms in other states that would act
     its expertise with nutritional                 on the demand letters Tauler Smith
11
     supplement litigation and the                  had sent, and Tauler Smith held
12   Outlaw’s claims with other attorneys           weekly meetings to manage the work
     when asked. TSLLP understands that             of those other firms. (Valerio Decl. ¶
13
     Outlaw entered into their own                  3 [213-14].)
14   engagement agreement with those
     law firms, to which TSLLP was not a
15
     party. Tauler Decl. ¶ 32; Sergenian
16   Decl. ¶ 9, Ex. 13, Outlaw’s Supp.
     Responses to Interrogatories,
17
     Interrog. No. 5, March 20, 2020.
18

19                                        UF 28 Reply
20
     Valerio, who was an independent contractor at TSLLP, does not establish any
21   foundation for his allegations that TSLLP directed the affairs of the other law
     firms, held weekly meetings, or that TSLLP selected the law firms. Valerio
22
     does not, for example, claim he was part of any purported meetings, was on
23   any phone calls between attorneys (which would be odd and is not true), or
     any other basis for making his allegations. Even if Valerio had personal
24
     knowledge, the identification and recommendation of other independent coun-
25   sel for Outlaw to hire, or holding meetings with Outlaw’s other counsel are not
     activities outside of normal activities of a law firm.
26

27
     40. Skyline’s representative under             Disputed. Mr. Mokou’s transcript
28   Rule 30(b)(6) testified that Skyline           reads: “He didn’t give me that advice.
                                                –9–
     Reply Separate Statement of Undisputed Facts ISO             Case No. 3:18–cv–840–GPC–BGS
     Tauler Smith’s Motion for Summary Judgment         Consolidated with 3:18–cv–1882–GPC–BGS
 Case 3:18-cv-00840-GPC-BGS Document 280-1 Filed 08/21/20 PageID.7014 Page 11 of 23



1    sought and obtained advice from its            He gave me the option, and I made
     counsel, who advised Skyline about             my decision.” (Sergenian Decl. Ex. 15
2
     the allegations in the demand letter,          [ECF No. 260-19 at 9].
3    including Tauler Smith’s statement
     that selling the products at issue was         Mr. Mokou in fact testified that it
4
     illegal based on FDA warnings: “We             was “some friend of mine” who “told
5    did follow up … and they [Skyline’s            me it was warning to [the] consumer,
     counsel] told me it was a warning to           not to the retailers.” ([Id. at 20].)
6
     [the] consumer, not to the retailers.”
7    Sergenian Decl. ¶ 11, Ex. 15, Mokou
     Deposition at 19:9–12.
8

9
                                          UF 40 Reply
10
     It is undisputed that Skyline was represented by counsel in negotiating the
11
     settlement agreement. Whether Mokou characterizes consultation from an at-
12   torney as “advice” or providing options, it is undisputed that Skyline consulted
     with an attorney in deciding whether to enter into the settlement agreement.
13

14   Moreover, the settlement agreement, approved by Skyline’s counsel, expressly
     warrants that Skyline obtained advice regarding the settlement agreement.
15
     The Settlement Agreement warrants that Skyline “relied solely upon their
16   own judgment, belief and knowledge, and the advice and recommenda-
     tions of their own independently selected counsel, if any, concerning the
17
     nature, extent, and duration of their rights and claims, and that they have not
18   been influenced to any extent whatsoever in executing the same by any repre-
     sentations or statements covering any matters made by the other party hereto
19
     or by any person representing him or it.” (ECF No. 360-10 § 3.3(a) (emphasis
20   added.)
21
     The Settlement Agreement also states neither of the Parties have made any
22   statements or representations regarding any fact relied upon in entering into
     this Agreement, and the Parties specifically do not rely on any statements,
23
     representations, or promises in executing this Agreement, or in making the
24   settlement provided for herein, except as expressly stated in this Agreement;
     (ECF No. 360-10 § 3.3(b).)
25

26   The Settlement Agreement also states “[t]he Parties, and their attorneys, if
     desired, have made such investigation of the facts pertaining to this
27

28
                                               – 10 –
     Reply Separate Statement of Undisputed Facts ISO             Case No. 3:18–cv–840–GPC–BGS
     Tauler Smith’s Motion for Summary Judgment         Consolidated with 3:18–cv–1882–GPC–BGS
 Case 3:18-cv-00840-GPC-BGS Document 280-1 Filed 08/21/20 PageID.7015 Page 12 of 23



1    Agreement and all of the matters pertaining thereto, as they deem necessary.”
     (ECF No. 360-10 § 3.3(c).)
2

3    Notably, Skyline offers no testimony (not even a declaration from Skyline or
     Mokou) to contradict TSLLP’s assertion that Skyline was represented by coun-
4
     sel and that the warranties in the settlement agreement are true.
5

6

7
     41. Skyline was in as good a position          Disputed.
8    as anyone to know the ingredients of           The members of the Enterprise per-
     its products and whether they                  formed limited testing on certain of
9
     contained unlabeled drugs. ECF No.             the subject products, which included
10   114 ¶ 21.                                      a negative test for a product called
11                                                  “Red Mamba.” (Tauler Decl. Ex. 2
                                                    [ECF No. 260-5 at 17].)
12

13

14                                        UF 41 Reply
15   The Stores’ response does not address UF 41. UF 41 states that Skyline was
16   in as good position to know the ingredients of the products it sold as anyone
     else and whether they contained unlabeled drugs, as any seller of a product.
17   Exhibit 2 to the Tauler declaration does not contradict that assertion. The
18   Stores offer no challenge to the assertion that Skyline was as capable as any-
     one else to determine the ingredients of products it sold. Finally, Skyline Mar-
19   ket does not contend that it was ever accused it of selling “Red Mamba.”
20

21

22   42. Skyline and its counsel had an             Disputed. Discovery of Tauler
23   opportunity to review the allegations          Smith’s role in the Enterprise only
     of the demand letter and the truth or          became available through written
24   falsity of its allegations and legal           discovery performed by the Elia Law
25   assertions. ECF No. 114 ¶¶ 26–28, 31,          Firm, and through investigative re-
     32, 35, 37–43, 46–51, 54; Tauler Decl.         porting by Vice News. (See Order
26   ¶ 37.                                          Granting Counterclaimants’ Mot. for
27                                                  Leave to File a Sec. Am.

28
                                               – 11 –
     Reply Separate Statement of Undisputed Facts ISO             Case No. 3:18–cv–840–GPC–BGS
     Tauler Smith’s Motion for Summary Judgment         Consolidated with 3:18–cv–1882–GPC–BGS
 Case 3:18-cv-00840-GPC-BGS Document 280-1 Filed 08/21/20 PageID.7016 Page 13 of 23



1                                                   Counterclaim and Third-Party
                                                    Compl. at 5, 8-12.)
2

3

4                                         UF 42 Reply
5
     No evidence is presented to establish a dispute of material fact. For example,
6    no declaration from Skyline is provided stating that Skyline relied on any
     other source. UF 42 reiterates what Mokou testified to and what was stated in
7
     the settlement agreement itself; i.e., that Skyline and its counsel had an op-
8    portunity to review and verify the allegations in the demand letter. The Stores’
     response does not demonstrate why any other discovery or reporting had an
9
     impact on Skyline or when Skyline learned it had claims against TSLLP. UF
10   42 concerns only the allegations in the demand letter and whether Skyline and
     its counsel had an opportunity to review them and make an independent con-
11
     clusion as to the truth or falsity of the allegations. It is undisputed that Sky-
12   line and its counsel had that opportunity.
13
     43. Whether Outlaw offered products Disputed in part.
14
     for sale was, according to the Stores, a
15   matter of public knowledge, as was       • The Stores’ claims against Tauler
     the date that Outlaw was registered        Smith are not dependent on any of
16
     with the California Secretary of State     the cited information.
17   and the Texas Secretary of State,        • The cited information constitutes
     ownership of Outlaw and JST                only a fraction of the basis of the
18
     Distribution, Tauler Smith’s               Stores’ claims against Outlaw La-
19   representation of JST Distribution,        boratory.
     and property ownership records. ECF
20
     No. 114 ¶¶ 44, 45, 48, 65, 67, 69, 71(a)
21   (relying on publicly available
     information, including Secretary of
22
     State filings, Google indices, and the
23   Way Back Machine).
24
                                          UF 43 Reply
25

26   The Stores do not dispute that the alleged facts in UF 43 were matters of public
     record.
27

28
                                               – 12 –
     Reply Separate Statement of Undisputed Facts ISO             Case No. 3:18–cv–840–GPC–BGS
     Tauler Smith’s Motion for Summary Judgment         Consolidated with 3:18–cv–1882–GPC–BGS
 Case 3:18-cv-00840-GPC-BGS Document 280-1 Filed 08/21/20 PageID.7017 Page 14 of 23



1    The Stores’ assertion that its claims against TSLLP are not dependent on any
     of the cited information is not accurate. The SACC clearly alleges a RICO En-
2
     terprise and seeks to hold TSLLP liable based on its supposed participation in
3    an alleged RICO enterprise. Accordingly, the claims against TSLLP are de-
     pendent on the allegations in the SACC against Outlaw Labs.
4

5    The Stores’ assertion that UF 43 is purportedly a fraction of the basis for the
     Stores’ claims against Outlaw Labs is not responsive to UF 43. UF 43 refers to
6
     matters of public record that show that Skyline had access to the specific facts
7    enumerated in UF 43 that purportedly show the demand letters were part of
     a fraudulent scheme.
8

9
     47. Skyline Market’s Rule 30(b)(6)             Disputed.
10   representative Fred Mokou testified
     that he freely made the decision to            • Mr. Mokou in fact testified that it
11
     settle rather than litigate: “Nobody             was “the decision that I have to
12   forced me” to take the settlement                make.” (Sergenian Decl. Ex. 15
     option. Sergenian Decl. ¶ 11, Ex. 15,            [ECF No. 260-19 at 9 (13:18)]
13
     Mokou Deposition at 13:17–21.                  • Mr. Mokou testified that his
14                                                    brother (who signed the agree-
                                                      ment) did so “under duress”. [Id.
15
                                                      at 13 (12:16-19).]
16                                                  • Mr. Mokou further testified that
                                                      he attended a meeting of stores
17
                                                      where a lawyer advised that “if we
18                                                    fight it . . . it’s going to be very
                                                      costly for us. We’re going to spend
19
                                                      more money at the time. . . . It’s
20                                                    better to spend that kind of money
                                                      not going through attorneys.” [Id.
21
                                                      at 9 (8:21-9:3).]
22

23

24
                                          UF 47 Reply
25
     The Stores imply that UF 47 is not an accurate quotation of the deposition,
26
     but it is a direct quote. It is therefore undisputed.
27

28
                                               – 13 –
     Reply Separate Statement of Undisputed Facts ISO             Case No. 3:18–cv–840–GPC–BGS
     Tauler Smith’s Motion for Summary Judgment         Consolidated with 3:18–cv–1882–GPC–BGS
 Case 3:18-cv-00840-GPC-BGS Document 280-1 Filed 08/21/20 PageID.7018 Page 15 of 23



1    With respect to the additional cited testimony, the settlement agreement
     signed by Skyline and approved by its counsel precludes their claims. The Set-
2
     tlement Agreement warrants that it was “signed freely by each person exe-
3    cuting this Agreement and each person executing this Agreement is empow-
     ered to do so…” (ECF No. 360-10 § 3.3(f) (emphasis added).)
4

5    Furthermore, the Settlement Agreement warrants that the parties “specifi-
     cally do not rely on any statements, representations, or promises in executing
6
     this Agreement.” (ECF No. 360-10 § 3.3(b).)
7

8    49. It is undisputed that TSLLP was            Disputed. Mr. Wear and Mr. Lynch
     first contacted by Outlaw, Mike Wear           were first contacted by Tauler Smith,
9
     and Shawn Lynch, based on TSLLP’s              through a demand letter sent to their
10   prior work in nutritional supplement           business TF Supplements. (Wear
     litigation. Tauler Decl. ¶ 7.                  Decl. ¶ 2 [157].)
11

12

13                                        UF 49 Reply
14
     The Stores’ evidence does not create a material dispute of fact because the
15   Stores’ evidence does not show that TSLLP contacted Wear and Lynch. TSLLP
     contacted one of Wear and Lynch’s companies, TF Supplements. It is undis-
16
     puted that Wear and Lynch then reached out to TSLLP based on TSLLP’s
17   prior work in nutritional supplement litigation. (See Wear Decl. ¶ 3 (JST Dis-
     tribution “engaged Tauler Smith to seek to go after a number of websites that
18
     sold male enhancement products online.”).) Nothing in the Wear or Lynch dec-
19   larations disputes that it was Outlaw Labs’ idea to engage TSLLP, not the
     other way around; the declarations only confirm the fact established in UF 49
20
     that Outlaw Labs reached out to TSLLP.
21

22   50. TSLLP was engaged to provide               Disputed. Tauler Smith devised the
     legal services for claims that already         claims. (Wear Decl. ¶ 6 [158].)
23
     existed. Tauler Decl. ¶ 8.
24

25                                        UF 50 Reply
26   The Stores’ evidence does not support the assertion that TSLLP “devised the
27   claims.” To the contrary, Paragraph 6 of the Wear declaration merely states
     that “Outlaw had little input as to the demand letter” because it “relied on
28
                                               – 14 –
     Reply Separate Statement of Undisputed Facts ISO             Case No. 3:18–cv–840–GPC–BGS
     Tauler Smith’s Motion for Summary Judgment         Consolidated with 3:18–cv–1882–GPC–BGS
 Case 3:18-cv-00840-GPC-BGS Document 280-1 Filed 08/21/20 PageID.7019 Page 16 of 23



1    Tauler’s purported expertise …” This vague statement, in context of the entire
     declaration, is best understood as stating that TSLLP applied the law to the
2
     facts that were supplied to it. Specifically, Wear’s declaration explicitly states
3    that the investigation of facts was not done by TSLLP but instead that the
     factual basis for the claims was supplied to TSLLP. (Wear Decl. (ECF No. 272-
4
     17) ¶¶ 3 (JST Distribution engaged TSLLP), 4 (JST investigated and gathered
5    evidence supplied to TSLLP), 5 (Outlaw Labs used information gathered by
     JST). This process (a client engaging an attorney to pursue claims on its behalf
6
     and providing facts to the attorney) describes nothing more than a typical at-
7    torney-client relationship. See also Lynch Decl. (ECF No. 272-18 ¶ 8 (“We re-
     lied on our attorneys to make the right decisions about who to sue based on
8
     the evidence we provided.”) (emphasis added)
9

10   51. When Outlaw Labs hired TSLLP,              Objection. Personal knowledge.
     it had been selling its TriSteel               (Sergenian Decl. ¶ 4 (testifying that
11
     Products in online retailers and in its        “Outlaw had been selling its TriSteel
12   brick and mortar store, TF                     Products in online retailers and in its
     Supplements. Sergenian Decl. ¶¶ 3–             brick and mortar store, TF Supple-
13
     5; Ex. 10, Outlaw’s Responses to               ments.”).
14   Requests For Admission, Request No.
     3, May 18, 2020; Ex. 11, Outlaw’s              Admissions can only be used against
15
     Responses to Interrogatories of                the admitting party. (fn 3: Walsh v.
16   Eashou, Inc., Interrog. No. 6, January         McCain, 81 F.3d 722, 726 (7th Cir.
     31, 2019.                                      1996) (“It is only when the admission
17
                                                    is offered against the party who made
18                                                  it that it comes within the exception
                                                    to the hearsay rule for admission[] of
19
                                                    a party opponent.”).
20
                                                    Unverified interrogatory response.
21

22

23                                        UF 51 Reply
24
     The Stores are mistaken that an admission may only be used against an ad-
25   mitting party in a summary judgment motion. Walsh v. McCain, a Seventh
     Circuit case, is inapposite as it addressed admissibility at trial. The Ninth Cir-
26
     cuit has ruled that courts can consider inadmissible evidence in reviewing a
27   Rule 56 motion, so long as the evidence at issue could be presented in admis-
     sible form at trial. JL Beverage Co., LLC v. Jim Beam Brands Co., 828 F.3d
28
                                               – 15 –
     Reply Separate Statement of Undisputed Facts ISO             Case No. 3:18–cv–840–GPC–BGS
     Tauler Smith’s Motion for Summary Judgment         Consolidated with 3:18–cv–1882–GPC–BGS
 Case 3:18-cv-00840-GPC-BGS Document 280-1 Filed 08/21/20 PageID.7020 Page 17 of 23



1    1098, 1110 (9th Cir. 2016) (“at summary judgment a district court may con-
     sider hearsay evidence submitted in an inadmissible form, so long as the un-
2
     derlying evidence could be provided in an admissible form at trial”); Force v.
3    Advanced Structural Techs., Inc., 2020 WL 4539026, at *2 n.3 (C.D. Cal. Aug.
     6, 2020). Because Outlaw Labs is a party (and will continue to be so even if the
4
     Court permits the named plaintiffs to dismiss their claims against Outlaw
5    Labs). Therefore, Wear and Lynch can be compelled to testify at trial and con-
     fronted with their prior inconsistent statements and party admissions. Nota-
6
     bly, although Outlaw Labs’ principals submitted lengthy declarations, they
7    were unable and/or unwilling to contradict the substance of UF 50.
8
     52. Outlaw Laboratory, LP is a                 Disputed in part. September 2016
9
     partnership that was registered in             is not “long” before July 2017.
10   Texas on September 12, 2016, long
     before TSLLP represented Outlaw
11
     Labs. Sergenian Decl. ¶ 6; Ex. 12,
12   Outlaw corporate documents.
13
                                          UF 52 Reply
14

15   The Stores’ disputation in part does not create a dispute of material fact: The
     Stores do not dispute that Outlaw was a registered partnership before TSLLP
16
     represented it as counsel.
17

18   53. It was Outlaw Labs, not TSLLP,             Immaterial; disputed. Target
     that gathered evidence to support its          stores were identified by JST Distri-
19
     legal claims against the Stores.               bution. (Wear Decl. ¶ 4 [157-58].)
20   Tauler Decl. ¶ 39.
21
                                          UF 53 Reply
22

23   The Stores do not dispute that TSLLP did not gather evidence to support Out-
     law Labs’ legal claims against the Stores. The evidence in the Stores’ response
24   only refers to identifying stores. In any event, whether JST Distribution or
25   Outlaw Labs identified the stores, it is undisputed that TSLLP did not identify
     the stores. (See also Lynch Decl. (ECF No. 272-18 ¶ 8 (“We relied on our at-
26   torneys to make the right decisions about who to sue based on the evidence
27   we provided.”) (emphasis added).)
28
                                               – 16 –
     Reply Separate Statement of Undisputed Facts ISO             Case No. 3:18–cv–840–GPC–BGS
     Tauler Smith’s Motion for Summary Judgment         Consolidated with 3:18–cv–1882–GPC–BGS
 Case 3:18-cv-00840-GPC-BGS Document 280-1 Filed 08/21/20 PageID.7021 Page 18 of 23



1    54. TSLLP did not and could not have           Disputed. Tauler Smith drafted the
     “conceived of the demand letters”              demand letter with “little input” from
2
     since they were acting on behalf of            Outlaw. (Wear Decl. ¶ 6 [158].)
3    their client. Tauler Decl. ¶ 40.
4
                                          UF 54 Reply
5

6    The Stores do not dispute that the genesis of Outlaw Labs’ claims against the
     stores came from Outlaw Labs and/or JST, not TSLLP. Paragraph 6 of the
7
     Wear declaration merely states that “Outlaw had little input as to the demand
8    letter” because it “relied on Tauler’s purported expertise …” This vague state-
     ment, in context of the entire declaration, is best understood as stating that
9
     TSLLP applied the law to the facts that were supplied to it. Specifically,
10   Wear’s declaration explicitly states that the investigation of facts was not done
     by TSLLP but instead that the factual basis for the claims was supplied to
11
     TSLLP. (Wear Decl. (ECF No. 272-17) ¶¶ 3 (JST Distribution engaged
12   TSLLP), 4 (JST investigated and gathered evidence supplied to TSLLP), 5
     (Outlaw Labs used information gathered by JST); see also Lynch Decl. (ECF
13
     No. 272-18 ¶ 8 (“We relied on our attorneys to make the right decisions about
14   who to sue based on the evidence we provided.”) (emphasis added). This
     process (a client engaging an attorney to pursue claims on its behalf and
15
     providing facts to the attorney) describes nothing more than a typical attor-
16   ney-client relationship.
17
     55. TSLLP did pursue RICO litigation           Disputed. Cited evidence includes
18
     on behalf of Outlaw Labs as evidenced          only two suits that include a RICO
19   by multiple lawsuits filed on its behalf       claim. In one of those there is no in-
     in January and February of 2018.               dication of “pursuit” of a RICO claim
20
     Tauler Decl. ¶ 41, Ex. 9, Complaints.          (Outlaw v. Bargain Line Wholesale,
21                                                  et al. (N.D. Cal. No. 18-cv-01565,
                                                    Dkt. 1-29), and in the other Tauler
22
                                                    Smith amended to drop the claim
23                                                  when challenged by a defendant’s
                                                    motion to dismiss. (Poe Decl. Ex. E
24
                                                    (Trepco MTD); F (Am. Compl.).)
25

26

27

28
                                               – 17 –
     Reply Separate Statement of Undisputed Facts ISO             Case No. 3:18–cv–840–GPC–BGS
     Tauler Smith’s Motion for Summary Judgment         Consolidated with 3:18–cv–1882–GPC–BGS
 Case 3:18-cv-00840-GPC-BGS Document 280-1 Filed 08/21/20 PageID.7022 Page 19 of 23



1                                         UF 55 Reply
2
     The Stores do not dispute that TSLLP pursued RICO litigation on behalf of
3    Outlaw Labs. Instead, the Stores merely take issue with how long during the
     litigation TSLLP pursued RICO claims, which the moving declaration states
4
     TSLLP stopped doing around April 2018. (Tauler Decl. ¶ 25.) This is therefore
5    undisputed.
6
     56. These RICO lawsuits were                   Disputed. Cited evidence includes
7
     predicated on theories advanced in             only two suits that include a RICO
8    criminal prosecutions related to the           claim. In one of those there is no in-
     same products. Tauler Decl. ¶ 42; Ex.          dication of “pursuit” of a RICO claim
9
     3, criminal prosecutions; Request for          (Outlaw v. Bargain Line Wholesale,
10   Judicial Notice ¶¶ 16–21, 29.                  et al. (N.D. Cal. No. 18-cv-01565,
                                                    Dkt. 1-29), and in the other Tauler
11
                                                    Smith amended to drop the claim
12                                                  when challenged by a defendant’s
                                                    motion to dismiss. (Poe Decl. Ex. E
13
                                                    (Trepco MTD); F (Am. Compl.).)
14

15

16
                                          UF 56 Reply
17
     The Stores do not dispute that RICO claims are predicated on successful pros-
18
     ecution of criminal actions for the same conduct. See RJN Exhibit 29 (ECF No.
19   260-34 at pp. 21–27) (USA v. Almuntasser Hbaiu) charging criminal conspir-
     acy (Count 1) against owner and operator of “1 Stop Sunoco Gas Station and
20
     Convenience Store” and alleging as one of the “objects of the conspiracy” the
21   “marketing and distributing products, including “Libigrow” “Mojo Nights” and
     Blue Diamond” as all natural male enhancement products and supplements
22
     when, in fact, the products contained aildenafil or tadalafil.” (Id. at ¶ 20); see
23   also ECF No. 260-26 at pp. 21–27 (USA v. El Dorado) (charging under 18 USC
     § 371 (Conspiracy) based on FDA Notifications (id. at 23:25–13) and detailing
24
     overt acts (id. at p. 24:14 (overt acts); see In re Neurontin Mktg. & Sales Prac-
25   tices Litig., 712 F.3d 51, 53 (1st Cir. 2013) (reversing order granting summary
     judgment on claims of RICO based on sale of off-label prescription drugs); In
26
     Kaiser Foundation Health Plan, Inc. v. Pfizer, Inc., 712 F.3d 21, 2013 WL
27   1320408 (1st Cir.2013) (affirming court and jury verdict under section 1962 of
28
                                               – 18 –
     Reply Separate Statement of Undisputed Facts ISO             Case No. 3:18–cv–840–GPC–BGS
     Tauler Smith’s Motion for Summary Judgment         Consolidated with 3:18–cv–1882–GPC–BGS
 Case 3:18-cv-00840-GPC-BGS Document 280-1 Filed 08/21/20 PageID.7023 Page 20 of 23



1    the Racketeer Influenced and Corrupt Organizations Act (RICO), 18 U.S.C. §§
     1961–68 for fraudulent marketing of off-label uses of drug).
2

3
     59. TSLLP never “enforced settlement Disputed. All of the settlement
4    agreements predicated on fraudulent agreements were the product of
     conduct.” At no time did TSLLP        fraudulent conduct.
5
     “enforce” any settlement agreements
6    to which Outlaw Labs was a party
     through subsequent litigation. Tauler
7
     Decl. ¶ 51.
8

9                                         UF 60 Reply
10
     The Stores do not dispute the fact that TSLLP did not enforce any of Outlaw’s
11   settlement agreements through subsequent litigation. The Stores address a
     different issue: whether the settlement agreements were the product of fraud-
12
     ulent conduct (and provide no evidence in support of their assertion). Accord-
13   ingly, UF 60 is undisputed.
14
     61. As is standard with any attorney-          Disputed. Tauler Smith merely
15
     client representation, TSLLP had to            sent settlements it had already
16   (and did) obtain its client’s approval         agreed to to Mr. Lynch and/or Mr.
     before agreeing to any settlements on          Wear for signing. (Lynch Decl. ¶ 7
17
     behalf of Outlaw Labs. Tauler Decl.            [210].)
18   ¶ 30.
19

20                                        UF 61 Reply
21
     The Stores mischaracterize Paragraph 7 of the Lynch declaration. Lynch does
22   not state that TSLLP agreed to any settlements. He states that Outlaw Labs
23   did not retain copies of settlement agreements it signed. An attorney cannot
     unilaterally agree to settle a clients’ case; an attorney may only communicate
24   that a client is willing to settle by signing a settlement agreement. Nothing in
25   Paragraph 7 of the Lynch declaration states that TSLLP deviated from stand-
     ard practice in this regard.
26

27   62. At no time did TSLLP act without           Disputed. Tauler Smith decided
28   the guidance or direction of Outlaw            who to send demand letters to, and
                                               – 19 –
     Reply Separate Statement of Undisputed Facts ISO             Case No. 3:18–cv–840–GPC–BGS
     Tauler Smith’s Motion for Summary Judgment         Consolidated with 3:18–cv–1882–GPC–BGS
 Case 3:18-cv-00840-GPC-BGS Document 280-1 Filed 08/21/20 PageID.7024 Page 21 of 23



1    Labs in prosecuting claims on behalf           who to sue. (Wear Decl. ¶¶ 7, 11
     of its clients. Tauler Decl. ¶ 46.             [158-59]; Lynch Decl. ¶¶ 6, 8 [210].)
2

3

4
                                          UF 62 Reply
5

6    The Stores’ cited evidence does not support the characterization that TSLLP
     decided which stores received letters and which ones were sued. First, Para-
7
     graph 7 of the Wear declaration vaguely states that Outlaw Labs “largely re-
8    lied on” TSLLP with respect to which retailers received demand letters. How-
     ever, Wear admits that TSLLP did not perform initial investigation or identify
9
     retailers. (See Wear Decl. ¶¶ 4 (JST Distribution handled investigation of
10   claims), 5 (Outlaw Labs used information gathered by JST); see also Lynch
     Decl. (ECF No. 272-18 ¶ 8 (“We relied on our attorneys to make the right de-
11
     cisions about who to sue based on the evidence we provided.”) (emphasis
12   added).)) Wear’s assertion in Paragraph 11 of his declaration does not state
     that TSLLP acted without guidance or direction from Outlaw Labs in filing
13
     lawsuits against stores. Instead he vaguely states that Outlaw Labs did not
14   provide “specific input.” In fact, TSLLP behaved as any attorney would by re-
     ceiving input from the client and acting on its behalf pursuant to its direction,
15
     including, e.g., by verifying allegations in complaints. (Reply Tauler Decl., Ex.
16   32 (TSLLP seeking and receiving verification of allegations regarding sales of
     TriSteel products from Outlaw Labs).)
17

18
     66. TSLLP engaged in an arms-length            Disputed. The relationship was not
19   contractual relationship for legal             “arms-length” as shown by the fact
     services that TSLLP provided before            that when Outlaw sought to termi-
20
     being terminated. Tauler Decl. ¶ 50.           nate the nominally contingent en-
21                                                  gagement, Tauler Smith presented
                                                    it with a bill for $1,159,908.36 and
22
                                                    “threatened to sue us fsor that
23                                                  amount.” (Wear Decl. ¶ 13 [160], Ex.
                                                    C. [186] Tauler Smith then used
24
                                                    that threat to force a resolution of
25                                                  $180,000, plus $200,000 in future
                                                    settlements. (Id. ¶ 14 [160].) (See
26
                                                    also Lynch Decl. ¶ 9 [210].)
27

28
                                               – 20 –
     Reply Separate Statement of Undisputed Facts ISO             Case No. 3:18–cv–840–GPC–BGS
     Tauler Smith’s Motion for Summary Judgment         Consolidated with 3:18–cv–1882–GPC–BGS
 Case 3:18-cv-00840-GPC-BGS Document 280-1 Filed 08/21/20 PageID.7025 Page 22 of 23



1
                                          UF 66 Reply
2

3    TSLLP’s demand for quantum meruit compensation from Outlaw Labs after
     the engagement was terminated was TSLLP’s contractual and common-law
4
     right when a law firm is terminated from a contingency fee contract, as was
5    the case when TSLLP was terminated in January 2019. See Fracasse v. Brent,
     6 Cal.3d 784, 790–792 (1972) (When a contingency attorney is discharged, the
6
     general measure of recovery is the reasonable value of attorney’s services ren-
7    dered to the time of discharge.). The quantum meruit claim referenced sup-
     ports the fact that Outlaw Labs and TSLLP had an arms’-length relationship.
8

9

10
      Dated: August 21, 2020                 Respectfully submitted,
11
                                             Sergenian Ashby LLP
12

13                                           By: /s/David A. Sergenian
                                             David A. Sergenian
14
                                             Attorneys for Third-Party Defendant
15                                           Tauler Smith LLP
16

17

18

19

20

21

22

23

24

25

26

27

28
                                               – 21 –
     Reply Separate Statement of Undisputed Facts ISO             Case No. 3:18–cv–840–GPC–BGS
     Tauler Smith’s Motion for Summary Judgment         Consolidated with 3:18–cv–1882–GPC–BGS
     Case 3:18-cv-00840-GPC-BGS Document 280-1 Filed 08/21/20 PageID.7026 Page 23 of 23



1                                 CERTIFICATE OF SERVICE
2        In Re: Outlaw Laboratory, LP Litigation, Case No.: 3:18-cv-00840-GPC-BGS
3             I hereby certify that on August 21, 2020, copies of Reply Separate
4       Statement of Undisputed Facts in Support of Third-Party Defendant
5       Tauler Smith LLP’s Motion for Summary Judgment, or in the Alter-
6       native, Summary Adjudication were filed electronically through the
7       Court’s CM/ECG system, and served by U.S. mail on all counsel of record un-
8       able to accept electronic filing.
9

10                                              Sergenian Ashby LLP

11

12                                              By: /s/David A. Sergenian
                                                David A. Sergenian
13
                                                Attorneys for Third-Party Defendant
14                                              Tauler Smith LLP
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   –1–
        Reply Separate Statement of Undisputed Facts ISO             Case No. 3:18–cv–840–GPC–BGS
        Tauler Smith’s Motion for Summary Judgment         Consolidated with 3:18–cv–1882–GPC–BGS
